



COURT OF APPEAL FOR ONTARIO

CITATION: Canaccord Capital
    Corporation v. Roscoe, 2013 ONCA 378

DATE: 20130607

DOCKET: C56260

Sharpe, Epstein and Pepall JJ.A.

BETWEEN

Canaccord Capital Corporation

Plaintiff (Respondent)

and

Gregory Roscoe

Defendant (Appellant)

John Melia, for the appellant

Helen Daley, for the respondent

Heard: March 12, 2013

On appeal from the order of Justice Heidi Polowin of the Superior
    Court of Justice, dated October 19, 2012, with reasons reported at 2012 ONSC
    5714, 222 A.C.W.S. (3d) 247.

Sharpe
    J.A.:

[1]

This appeal raises the issue of the scope of s. 18 of the
Limitations
    Act
,
2002
, S.O. 2002, c. 24, Sched. B (theAct), which governs
    claims for contribution and indemnity brought by one wrongdoer against another.
    Is a claim for indemnity by an employer against an employee for an amount paid
    by the employer to settle a claim brought by a client for damages caused by the
    wrong of the employee governed by s. 18?

FACTS

[2]

The appellant, Gregory Roscoe (Roscoe), was an investment advisor
    employed by the respondent, Canaccord Capital Corporation (Canaccord), an
    investment dealer. Roscoes employment agreement contained a provision
    providing that Roscoe would indemnify Canaccord for any claim made against
    Canaccord arising out of Roscoes acts or omissions within or without the
    course of his activities or employment.

[3]

In August 2008, two of Roscoes former clients, Thomas and Kathleen
    Cavanagh (the Cavanaghs), served Canaccord and Roscoe with a statement of
    claim for losses arising out of an investment for which Roscoe was their
    investment advisor. The statement of claim alleged that both Roscoe and
    Canaccord owed the Cavanaughs a duty of care,
inter alia
, to assess
    their risk tolerance and to use due diligence with respect to investment
    recommendations. It further alleged that that duty had been breached by both Roscoe
    and Canaccord and asserted a claim for damages.

[4]

Canaccord funded a joint defence and delivered a joint statement of
    defence.. Canaccord did not cross-claim against Roscoe for indemnity. In April
    or May 2009, Canaccord entered settlement discussions with the Cavanaghs.
    Roscoe retained independent counsel who advised Canaccord that Roscoe denied
    any wrongdoing, would dispute any indemnity claim and reserved his right to
    assert any available defences to any claim for indemnity. In July 2009, without
    Roscoes involvement, Canaccord settled with the Cavanaghs.

[5]

In January 2010, a vice-president at Canaccord wrote to Roscoe
    requesting indemnification pursuant to Roscoes employment agreement. Article
    5.02 of the agreement provides:

In the event that any claim is made against the Company or the
    Company is found vicariously liable or jointly or severally liable with the
    Registered Representative resulting from a claim made against the Registered
    Representative and/or the Company principally arising out of an act or omission
    of the Registered Representative within or without the course of his activities
    or employment, the Registered Representative shall be responsible for and shall
    indemnify, reimburse and save harmless the Company for all losses, damages or
    amounts due to any claimant and as well as e [
sic
] expenses or costs
    including legal fees reasonably incurred by the Company in defence of any claim
    or legal action arising from such act or omission. Such liability of the
    Registered Representative shall extend to indemnify and reimburse the Company
    as aforesaid whether or not such liability arises as a result of a judgment of
    a court of law, decision of an administrative body, an arbitration [award] or a
    settlement reasonably made by the Company to avoid the necessity of a trial or
    hearing.

[6]

Through a letter from his counsel in February 2010, Roscoe denied any
    liability and resisted Canaccords claim for indemnification.

[7]

In June 2011, almost three years after the delivery of the Cavanagh
    statement of claim, Canaccord commenced this indemnity action against Roscoe,
    claiming the amount of the settlement plus Canaccords legal fees. The claim is
    pleaded as a claim for damages for breach of contract. The basis for the claim
    against Roscoe is pleaded as follows:

9. Roscoe is liable to indemnify Canaccord for the amount it
    paid to settle the Cavanaghs Claim and for its legal fees pursuant to his
    Employment Agreement with Canaccord. The Employment Agreement specifically
    provides that Roscoe is required to indemnify, reimburse and save harmless
    Canaccord for all amounts paid to settle claims by Roscoes clients together
    with the legal fees reasonably incurred by Canaccord in relation to those
    claims.

10. In the alternative, it is an accepted custom and practice
    within the retail investment industry that investment advisors such as Roscoe
    indemnify their employer for [monies] paid on the advisors behalf to
    compensate clients in circumstances such as those arising in the Cavanagh
    Claim.

11. Notwithstanding Canaccords demand that Roscoe honour his
    obligation to indemnify it for its legal fees and the amount which it paid to
    settle the Cavanagh Claim, Roscoe has neglected or refused to do so.

[8]

In May 2012, Roscoe brought a motion for summary judgment dismissing the
    action, arguing that as Canaccords action was commenced more than two years
    after Canaccord was served with the Cavanagh claim, it was time-barred by
    operation of s. 18 of the Act. The motion judge dismissed the motion and Roscoe
    appeals.

LEGISLATION

[9]

Section 18 of the Act governs claims by one alleged wrongdoer against
    another for contribution and indemnity. It provides for a two-year limitation
    period that runs from the date the wrongdoer claiming contribution and
    indemnity was served with the claim of the injured party:

Contribution
    and indemnity

18.  (1)  For the purposes of subsection 5 (2) and
    section 15, in the case of a claim by one alleged wrongdoer against another for
    contribution and indemnity, the day on which the first alleged wrongdoer was
    served with the claim in respect of which contribution and indemnity is sought
    shall be deemed to be the day the act or omission on which that alleged
    wrongdoers claim is based took place. 2002, c. 24, Sched. B, s. 18 (1).

Application

(2)  Subsection (1) applies whether the right to
    contribution and indemnity arises in respect of a tort or otherwise. 2002, c.
    24, Sched. B, s. 18 (2).

[10]

The
    basic limitation period is two years and applies without reference to any
    specific causes of action to claims not otherwise specifically addressed in the
    Act. Sections 4 and 5 of the Act provide:

Basic limitation period

4.  Unless this Act provides otherwise, a proceeding
    shall not be commenced in respect of a claim after the second anniversary of
    the day on which the claim was discovered. 2002, c. 24, Sched. B, s. 4.

Discovery

5.  (1)  A claim is discovered on the earlier of,

(a) the day on which the person with the claim first
    knew,

(i) that the injury, loss or damage had occurred,

(ii) that the injury, loss or damage was caused by
    or contributed to by an act or omission,

(iii) that the act or omission was that of the
    person against whom the claim is made, and

(iv) that, having regard to the nature of the
    injury, loss or damage, a proceeding would be an appropriate means to seek to
    remedy it; and

(b) the day on which a reasonable person with the
    abilities and in the circumstances of the person with the claim first ought to
    have known of the matters referred to in clause (a). 2002, c. 24, Sched. B, s.
    5 (1).

MOTION FOR SUMMARY JUDGMENT

[11]

The
    motion judgeheld that s. 18 was not applicable because the provision did not
    apply to indemnity claims arising out of contract. She found that Canaccords
    actions did not assert a claim for contribution and indemnity as between one
    wrongdoer and another. In her view, Canaccords action was more properly
    categorized for limitations purposes as a claim for breach of Roscoes
    employment contract, and that it was therefore governed by the basic two-year
    limitation period that ran from the date Canaccord settled the Cavanagh action.
    The motion judge held that a breach of contract claim for damages is
    fundamentally different from a claim for contribution and indemnity as between two
    wrongdoers and that s. 18 does not apply to claims for damages for breach of
    contract.

[12]

She
    interpreted art. 5.02 of the employment contract, set out above, as providing
    that Roscoes obligation to reimburse Canaccord only arose at the point of a
    judgment of a court, a decision of an administrative body, an arbitration award
    or a settlement. As the indemnity claim did not crystallize until Canaccord
    settled, the obligation to reimburse did not arise until that time.

[13]

Consequently,
    she concluded that Canaccords claim was governed by the basic limitation
    period and Canaccord had two years to launch its action from discovery of the claim,
    which she held to be the settlement date, the earliest date from which the
    limitation period could run. As Canaccord had commenced its action within two
    years of the settlement, the action had been brought within the applicable
    period. The motion for summary judgment was accordingly dismissed.

ISSUES

[14]

Roscoe
    raises two issues:

1.

Did the motion
    judge err in finding that the action was not barred by s. 18 of the Act?

2.

If the motion
    judge did not err in finding that the action was governed by the two-year basic
    limitation period, did she err by deciding the discoverability issue?

ANALYSIS

Issue 1. Did the motion judge err in finding that the
    action was not barred by s. 18 of the Act?

[15]

In
    my respectful view, the motion judge erred in her characterization of the claim
    advanced by Canaccord against Roscoe and in her interpretation of s. 18. I
    reach that conclusion for the following reasons.

(a)

Legislative history

[16]

A
    brief review of the evolution of the legislation governing the limitation
    period applicable to claims for contribution and indemnity will facilitate my
    analysis of s. 18. The legislature first dealt specifically with claims for
    contribution and indemnity as between torfeasors in 1948.
An Act to amend The
    Negligence Act,
S.O. 1948, c. 61, s. 3 amended
The Negligence Act
,
    R.S.O 1937, c. 115, and extended the limitation period for claims for
    contribution and indemnity by one tortfeasor against another by providing that
    such a claim could be brought within one year of the date of judgment or
    settlement disposing of the underlying tort claim despite the operation of any
    limitation period against the other tortfeasor: see
HSBC Securities (Canada)
    Inc. v. Davies, Ward & Beck
(2005), 74 O.R. (3d) 295 (C.A.), at para.
    56. This provision was included in successive versions of the
Negligence
    Act
and remained in force for over 50 years until the Act was passed in
    2002 and repealed the provision:
Justice Statute Law Amendment Act, 2002
,
    S.O. 2002, c. 24, Sched. B, s. 25.

[17]

Section
    18 of the Act reflects two significant changes relating to the limitation
    period applicable to claims for contribution and indemnity. First, s. 18 was
    part of a fundamental and comprehensive reform of the law of limitations in
    Ontario aimed at creating a clear and cohesive scheme for addressing limitation
    issues, one that balances the plaintiffs right to sue with the defendants
    need for certainty and finality. Second, the wording of s. 18 is significantly
    different from the provision it replaced.

[18]

Although
    the Act was passed in 2002 and only came into force in 2004, it was the
    culmination of numerous reports and bills beginning in the 1960s with a view to
    reforming the law of limitations.

[19]

In
    1969, the Ontario Law Reform Commission (the OLRC) highlighted the need to
    reform Ontarios limitation legislation: see Ontario Law Reform Commission,
Report
    of the Ontario Law Reform Commission on Limitation of Actions
(Toronto:
    Department of the Attorney General, 1969). The OLRC identified the
    proliferation of special statutory limitation periods in over 60 different
    statutes and drew attention to the problem of far too many special limitations
    periods: at p. 12. It lamented how Ontarios limitation laws ha[d] become out
    of touch with current needs and emphasized the difficulties with regard to
    the time at which limitation periods begin to run: at p. 12. The OLRC
    described the purpose of limitation periods as follows, at p. 9:

Lawsuits should be brought within a reasonable time. This is
    the policy behind limitation statutes. These laws are designed to prevent
    persons from beginning actions once that reasonable time has passed. Underlying
    the policy is a recognition that it is not fair that an individual should be
    subject indefinitely to the threat of being sued over a particular matter. Nor
    is it in the interests of the community that disputes should be capable of
    dragging on interminably. Furthermore, evidentiary problems are likely to arise
    as time passes. Witnesses become forgetful or die: documents may be lost or
    destroyed. Certainly, it is desirable that, at some point, there should be an
    end to the possibility of litigation in any dispute. A statute of limitation is
    sometimes referred to as an Act of peace.

[20]

The
    second change is in the specific wording of s. 18, which contains two features
    that are consistent with and, in my view, driven by that general overall
    purpose. Significantly,, s. 18 departs from the model established in 1948 in
    the
Negligence Act
. The provision in the
Negligence Act
applied only to claims for contribution and indemnity as between tortfeasors.
    It allowed such claims to be brought within one year of settlement or judgment
    in the underlying action, despite the expiry of any limitation period governing
    the claim of the injured party against the other tortfeasor. In contrast, s. 18
    applies not only to claims as between tortfeasors but also to claims for
    contribution and indemnity by one wrongdoer against another, whether the
    right to contribution and indemnity arises in respect of a tort or otherwise.
    Moreover, s. 18 significantly shortens the limitation period governing
    contribution and indemnity claims to two years from the date the first alleged
    wrongdoer was served with the underlying claim, thereby encouraging resolution
    of all claims arising from the wrong at the same time.

[21]

The
    changes adopted in s. 18 seem to first have appeared in a report produced in
    1991 for the Ministry of the Attorney General: see Consultation Group on the
    Limitations Act,
Recommendations for a New Limitations Act: Report of the
    Limitations Act Consultation Group
(Toronto: Ministry of the Attorney
    General, 1991). The consultation group that authored the report recommended that
    the date of the act or omission for triggering the standard two-year limitation
    period for contribution and indemnity against another tortfeasor be the date
    when the tortfeasor
was served
with the claim by the plaintiff: at p.
    42. In describing the problem with focusing on the date of judgment or
    settlement, the consultation group wrote, at p. 42:

Under the present law [t]he limitation period on the claim
    against the second wrongdoer begins when the first wrongdoer is adjudged to be
    liable to the plaintiff.



The difficulty with the present law is that the first wrongdoer
    can wait to commence legal proceedings against the second wrongdoer until long
    after the limitation period between the second wrongdoer and the plaintiff has
    expired, even though the first wrongdoers claim is based on the second
    wrongdoers liability to the plaintiff. If the second wrongdoer had been sued
    by the plaintiff in a timely manner, the second wrongdoer may have been able to
    defeat the plaintiffs claim. But, years later, the second wrongdoer may have
    lost his or her evidence or the plaintiff may no longer exist.

[22]

The
    consultation group acknowledged that this approach had not been recommended in
    the OLRCs comprehensive report in 1969, but stated that in the context of a
    comprehensive review of limitations policy, especially with emphasis upon the
    discovery principle, it [did] not seem unfair to encourage the first wrongdoer
    to commence proceedings for contribution as soon as possible: at p. 43. The
    consultation group concluded that by moving the limitation starting point to
    the date of the plaintiffs claim, the limitation policy shorten[ed] the
    second wrongdoers exposure to potential liability and increase[d] the second
    wrongdoers ability to defend the claim: at p. 43.

[23]

The
    recommendation of the consultation group was adopted in draft legislation that
    did not proceed beyond first reading in 1992 (Bill 99,
An Act to revise the
    Limitations Act
, 2nd Sess., 35th Leg., Ontario, 1992), 2000 (Bill 163,
An
    Act to revise the Limitations Act
, 1st Sess., 37th Leg., Ontario, 2000)
    and 2001 (Bill 10,
An Act to revise the Limitations Act
, 2nd Sess.,
    37th Leg., Ontario, 2000). Finally, the Act, which incorporated the consultation
    groups recommendation, was passed in 2002:
Justice Statute Law Amendment
    Act, 2002
, S.O. 2002, c. 24, Sched. B.

[24]

In
    my view, the departure from the 1948 model to embrace wrongdoers, not just
    tortfeasors, and to cover claims that arise in respect of a tort or otherwise
    represented a conscious decision to expand the scope of the provision beyond
    the tort context to include claims like the one at issue in this case. This is
    consistent with the often-repeated goal of creating a clear, cohesive scheme for
    addressing limitation issues. As mentioned, the purpose of the Act is to
    balance the plaintiffs right to sue with the defendants need for certainty
    and finality. Carving out exceptions to the general rule in s. 18 for certain
    types of claims in contribution and indemnity would undercut that purpose. It
    would expose defendants from whom contribution and indemnity is sought to
    unpredictable limitation periods, undermining the defendants ability to defend
    the claim. Consequently, it is my view that the legislative history supports
    the conclusion that s. 18 of the Act governs the claim at issue.

(b)

The principles of
    statutory interpretation

[25]

The
    often-quoted basic principle of statutory interpretation is that expressed in
Rizzo
    & Rizzo Shoes Ltd. (Re),
[1998] 1 S.C.R. 27, at para. 21:

Today there is only one principle or approach, namely, the
    words of an Act are to be read in their entire context and in their grammatical
    and ordinary sense harmoniously with the scheme of the Act, the object of the
    Act, and the intention of Parliament.

[26]

The
    claim Canaccord asserts against Roscoe in its statement of claim is that he
    indemnify Canaccord for the amount it paid to settle the Cavanagh claim. The
    source of the Canaccord claim is the claim the Cavanaghs asserted against both
    Canaccord and Roscoe as wrongdoers jointly liable to pay damages caused by the
    alleged breach of duty they owed the Cavanaghs as their investment dealer and advisor.
    It follows that Canaccords claim against Roscoe falls squarely within the grammatical
    and ordinary meaning of the language of s. 18 as a claim by one alleged
    wrongdoer against another for contribution and indemnity.

[27]

When
    s. 18 is read harmoniously with the scheme and object of the Act and the
    intention of the legislature, the conclusion that Canaccords claim against
    Roscoe is governed by s. 18 gains added strength. As I have noted, the Act
    reflects a marked departure from the past when different limitation periods
    were found in different statutes and based upon the characterization of the
    specific cause of action pleaded. The Act achieved a significant reform by
    eliminating that plethora of limitation periods and replacing them with a
    basic limitation period based upon the discovery of the claim.

[28]

Section
    18 creates a specific rule for determining when a claim for contribution and
    indemnity is discovered. Section 18 provides that a claim for contribution and
    indemnity is discovered on the day the first alleged wrongdoer is served with
    the claim in respect of which contribution and indemnity is sought. In other
    words, once the party seeking indemnity is served with the injured partys
    statement of claim, the claim is discovered and the two-year limitation period
    starts to run. Section 18(2) makes clear that this special rule for claims for
    contribution and indemnity applies whether the right to contribution and
    indemnity arises in respect of a
tort or otherwise

    (emphasis added). The legal theory grounding the contribution and indemnity
    claim is not relevant for deciding whether s. 18 is triggered; the provision
    applies when there is a claim for contribution and indemnity, no matter what
    legal theory underlies the claim.

[29]

I
    therefore cannot agree that the fact that Cavanaghs claim is based upon the employment
    agreement rather than upon the
Negligence Act
excludes the claim from
    the reach of s. 18. In my respectful view, to so hold would be to ignore a
    fundamental feature of the Act. It is, on its face, a claim for indemnity
    brought by one alleged wrongdoer against another and the fact that it is
    grounded in contract has no bearing on the question of whether or not it falls
    within the reach of s. 18. I agree with Roscoe that the motion judges
    interpretation creating one start date for limitation period for claims for
    contribution and indemnity based upon the
Negligence Act
, R.S.O. 1990,
    c. N.1 and a different start date for limitation period for claims for
    contribution and indemnity based upon contract is inconsistent with the overall
    aim of the Act to achieve clarity and uniformity.

[30]

While
    the specific point before us on this appeal is a matter of first impression,
    interpreting s. 18 to embrace all claims for contribution and indemnity,
    whether arising in tort or contract, accords with the interpretation this court
    gave s. 18 in
Waterloo Region District School Board v. Truax
    Engineering Ltd.,
2010 ONCA 838,
    103 O.R. (3d) 81, per Feldman J.A., writing for a five-judge panel. The issue
    in that case was whether by replacing the 1948 model, s. 18 had reverted to the
    situation in which a claim for contribution and indemnity is barred by the
    expiry of the limitation period governing the claim of the injured party
    against the party from whom contribution is sought. The court rejected that
    proposition, holding, at para. 24, that:

a claim for contribution and indemnity, whether in tort or
    otherwise, now has a two-year limitation period that is presumed to run from
    the date when the person who seeks contribution and indemnity is served with
    the plaintiffs claim that gives rise to its claim over.
This
    is the only limitation period in the Act that applies to claims for
    contribution and indemnity
. [Emphasis added].

Feldman J.A. went on to state, at para 26:

If the court were to conclude that, despite the clear wording
    of s. 18, there is a further limitation period that applies to claims for
    contribution and indemnity against a concurrent tortfeasor in negligence, and
    that such claims must also be brought before the expiry of the limitation
    period applicable to the plaintiffs claim against that tortfeasor
,
the effect of a universal
    limitation period for contribution and indemnity claims in s. 18 would be
    abrogated and the clarity and efficacy of the section undermined
.
    [Emphasis added]

[31]

She
    then cited
Yugraneft Corp. v. Rexx Management Corp
., 2010 SCC 19, [2010]
    1 S.C.R. 649, at para. 36 where the Supreme Court explained the
    streamlining purpose of Albertas new limitations regime:

The Act was intended to create a comprehensive and simplified
    limitations regime to replace the previous
Limitation of Actions Act
,
    R.S.A. 1980, c. L-15, As the Alberta Court of Appeal noted in
Daniels
    v. Mitchell
, 2005 ABCA 271, 51 Alta. L.R. (4th) 212, at para. 30:

[A] main purpose of the [
Limitations Act
] was the
    simplification of limitations law, by the imposition of one period (two years)
    for nearly all causes of action. [D]ebates in the Legislative Assembly
    repeatedly emphasized that the new legislation would simplify and clarify the
    system while eliminating inconsistencies and special treatment for certain
    defendants.

Thus, the purpose of the Act was to streamline the law of
    limitations by limiting the number of exceptions and providing a uniform
    limitation period for most actions.

[32]

Similarly,
    in
IPEX Inc. v. Lubrizol Advanced Materials Canada Inc.,
2012 ONSC
    2717, 4 B.L.R. (5th) 148, at para. 19, Belobaba J. held that an indemnity claim
    based in contract and tort is primarily a claim for indemnity and therefore
    governed by s. 18.

[33]

There
    is a suggestion in the reasons of the motion judge that s. 18 does not apply
    because it is a claim only for indemnity and not contribution and
    indemnity. I agree with Roscoe that that is a distinction without a
    difference. The difference between contribution and indemnity is simply the
    extent of the recovery: see
Hardisty v. 851791 N.W.T. Ltd
., 2004 NWTSC
    70, 26 C.C.L.T. (3d) 305, at para. 3.

[34]

Finally,
    I agree with Roscoe that the motion judge erred in her interpretation of the
    employment agreement to the extent that she held that Canaccords claim only
    arose under the contract at the point of a judgment of a court, a decision of
    an administrative body, an arbitration award or a settlement. The employment
    contract provides that the obligation to indemnify is triggered,
inter alia
,
    if any claim is made against the Company. This coincides with the language of
    s. 18 and accordingly, it is not necessary for me to consider the situation
    that would arise if the language of the contract and the language of s. 18
    differed.

[35]

I
    add here that one of the motion judges concerns was to avoid an interpretation
    that would, as a practical matter, require Canaccord to claim indemnity in the
    Cavanagh action and prevent Canaccord and Roscoe from presenting a common
    front. There are two answers to that concern.

[36]

First,
    the concern is inconsistent with one of the intended features of s. 18. As
    noted by Feldman J.A. in
Waterloo Region District School Board
, at
    para. 29, by linking the limitation period governing contribution and indemnity
    claims to the claim of the injured party, it is contemplated that all claims
    arising out of the incident that caused the injury will be tried and disposed
    of together. It is clearly in the interest of justice to have all related
    claims dealt with at the same time and that is encouraged by interpreting s. 18
    to embrace all claims for indemnity as between the wrongdoers who are or may be
    responsible for the loss.

[37]

Second,
    the Act provides at least a partial answer for those wrongdoers who wish to
    present a common front and postpone the litigation of their claims
inter se
.
    Section 22 permits parties to agree to toll the limitation period. There is
    nothing in the correspondence between counsel for Roscoe and Canaccord that
    could amount to a tolling agreement pursuant to s. 22.

[38]

In
    my view, when the words of s. 18 are read in their full context, bearing in
    mind their grammatical and ordinary sense, the scheme and object of the Act and
    the legislatures purpose, it is clear that the provision applies and precludes
    Canaccord from asserting this claim for indemnification against Roscoe.

(c)

Conclusion

[39]

Having
    reviewed the legislative history of the Act and applied the principles of
    statutory interpretation, I would hold that the motion judge erred in finding
    that Canaccords action was not barred by s. 18 of the Act.

Issue 2. If the motion judge
    did not err in finding that the action was governed by the two-year basic
    limitation period, did she err by deciding the discoverability issue?

[40]

Given
    my answer to the first issue, it is not necessary to consider this issue.

DISPOSITION

[41]

For
    these reasons, I would allow the appeal, set aside the order of the motion
    judge and in its place substitute an order dismissing the action on the ground
    that the claim is barred by s. 18 of the Act. Roscoe is entitled to his costs
    of the appeal fixed at $12,500 inclusive of disbursements and applicable taxes.

Robert J. Sharpe
    J.A.

I agree Gloria
    Epstein J.A.

I agree S.E. Pepall
    J.A.

Released: June 7, 2013


